 


113 HR 5711 IH: To amend title 18, United States Code, to extend the coverage of the Federal prohibition against hate crimes in order to provide greater protections to persons who are gay, lesbian, bisexual, or transgender.
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5711 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2014 
Mr. Brady of Pennsylvania (for himself, Ms. Schwartz, Mr. Meehan, and Mr. Fattah) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to extend the coverage of the Federal prohibition against hate crimes in order to provide greater protections to persons who are gay, lesbian, bisexual, or transgender. 
 
 
1.Extension of coverage of section 249 of title 18, United States CodeSection 249(a)(2) of title 18, United States Code, is amended— 
(1)in subparagraph (A), by striking in subparagraph (b) or; and 
(2)by striking subparagraph (B).  
 
